                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


JIMMY COBB #00504-120                             CASE NO. 2:19-CV-01451 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

WARDEN MYERS                                      MAGISTRATE JUDGE KAY


                                      JUDGMENT

       Before the court is a Report and Recommendation [doc. 5] filed in response to the

petition for writ of habeas corpus brought under 28 U.S.C. § 2241 by pro se petitioner

Jimmy Cobb and recommending that the matter be dismissed with prejudice. Cobb has not

filed any objections to the report and recommendation, and his time for doing so has passed.

       The undersigned agrees that Cobb has failed to establish a right to relief under the

savings clause of 28 U.S.C. § 2255 and that his petition must therefore be dismissed for

lack of jurisdiction. A dismissal for lack of jurisdiction, however, must be made without

prejudice as to the merits of the petition. E.g., Reed v. Young, 471 F. App’x 284, 285 (5th

Cir. 2012) (unpublished). Accordingly, IT IS ORDERED, ADJUDGED, and DECREED

that this matter be DISMISSED WITH PREJUDICE as to the jurisdictional issue only

and DISMISSED WITHOUT PREJUDICE in all other regards.

       THUS DONE AND SIGNED in Chambers on this 18th day of February, 2020.



                       _________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
